Citation Nr: 0031411	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
that determination, the RO denied the veteran's applications 
to reopen previously denied claims of service connection for 
arthritis and a cardiovascular disorder.  The veteran 
disagreed and this appeal ensued.  In a November 1998 
decision, the Board declined to reopen the cardiovascular-
disorder claim and remanded the arthritis claim for further 
development.  See 38 U.S.C.A. § 7104(a) (because it's 
decisions are final, the Board no longer has jurisdiction 
over the veteran's application to reopen the previously 
denied claim of service connection for a cardiovascular 
disorder).  After further development, the RO has again 
forwarded the remaining claim to the Board for appellate 
review.  


FINDINGS OF FACT

1.  By decision in December 1982, the Board denied the 
veteran's application to reopen the previously denied claim 
of service connection for arthritis.  

2.  The additional evidence received into the record after 
the December 1982 Board decision is duplicative and 
cumulative of evidence previously considered by the Board, 
and is not probative as to the claim of service connection 
for arthritis.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1943 rating decision, the RO granted service 
connection for chronic arthritis affecting the knees and 
right hip.  In a July 1960 rating decision, however, the RO 
severed service connection for that disability.  The Board, 
in a November 1960 decision, denied the veteran's appeal to 
restore service connection.  The veteran later sought to 
reopen the claim, and in a December 1982 decision the Board 
denied his application for reopening.  In a May 1996 rating 
decision, the RO again denied an application to reopen the 
claim previously denied by the Board in December 1982.  The 
question before the Board is whether that Board decision 
should be reopened.  

Decisions of the Board, such as the December 1982 decision, 
are final, 38 U.S.C.A. § 7104(a), and may not be reopened in 
the absence of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  If new and material evidence is 
submitted, the claim must be reopened and adjudicated on the 
merits.  Whether new and material evidence is submitted is a 
jurisdictional test.  The Board must reopen the claim if such 
evidence is submitted and cannot do so if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  

The analysis required to adjudicate the applications to 
reopen the previously denied claims formerly required three 
steps.  VA had to (1) determine whether the veteran presented 
new and material evidence, thereby reopening a finally denied 
claim; (2) if reopened, determine whether the reopened claim 
is well grounded; and (3) only then evaluate the merits of 
the claim after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209, 214 (1999).  On 
November 9, 2000, while this appeal was pending, the 
President signed into law Pub. L. 106-475, 114 Stat. 2096, 
Veterans Claims Assistance Act of 2000 (November 9, 2000).  
This statute eliminated the requirement of a well-grounded 
claim and fundamentally altered VA's duty to assist the 
claimant in the development of facts pertinent to the claim 
herein at issue.  However, it did not alter the 
jurisdictional requirement of  new and material evidence to 
reopen a previously denied claim. Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ 
(2000). Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the merits 
after compliance with the duty to assist.  

As for whether the veteran has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

In the December 1982 decision, the Board held that the 
additional evidence received into the record following its 
November 1960 decision (denying restoration of service 
connection for arthritis) was not new and material.  It 
determined that the additional evidence of record did not 
alter the conclusions reached in 1960 that an arthritic 
disorder existed prior to service and did not undergo an 
increase in severity during service.  

After the December 1982 Board decision, the evidence included 
copies of service separation records and copies of March 1947 
and April 1953 letters from the RO to the veteran.  These 
letters were of record prior to December 1982 and were 
considered by the Board in the decision dated that month.  As 
such, these records are duplicative of evidence of record at 
the time of the prior decision, which by definition cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a) (additional evidence must be "new" and "neither 
cumulative nor redundant").  

The additional evidence also included VA clinical records in 
July, September, and October 1992 showing foot pain, left 
heel calcaneal spur, and calcification of the left Achilles 
tendon.  These records did not discuss the etiology of these 
complaints and findings or discuss how they might illustrate 
an increase in symptomatology during active service nearly 50 
years earlier.  Similarly, private clinical records in 
December 1993 and December 1994 noted degenerative joint 
disease and a history of arthritis in 1943.  These records 
did not discuss the etiology of these findings or described 
any increase in symptomatology during active service.  
Moreover, the December 1993 private clinical record noting a 
history of arthritis in 1943 is simply cumulative of evidence 
of record at the time of the December 1982 Board decision.  
In addition, an undated statement apparently by the veteran 
made to the Social Security Administration sometime after 
February 1975 indicated that the veteran had arthritis of the 
spine and hips.  This statement is cumulative of other 
evidence previously of record showing that the veteran 
suffered from post-service arthritis.  Therefore, these 
documents cannot serve as new and material evidence to reopen 
the previously denied claim.  

The sole remaining additional evidence of record received 
after the December 1982 Board decision is the veteran's 
testimony at a July 1998 hearing before the undersigned.  The 
veteran testified that the additional evidence submitted was 
sufficient to reopen his claim.  He indicated that he went 
through very rigorous physical training during service, fell 
on an obstacle course, and separated from service with a 
chronic arthritic disability.  He stated that opinions of 
several private physicians attested to the aggravation of the 
disability in service.  Evidence from these physicians was of 
record at the time of the December 1982 Board decision, as 
were the veteran's allegations of rigorous activity and 
injury in service.  Therefore, his testimony in July 1998 was 
cumulative of his earlier contentions and allegations at the 
time of the December 1982 Board decision and cannot serve as 
new and material evidence to reopen the claim.  

In short, the veteran has not presented new and material 
evidence concerning his claim since the Board's decision in 
December 1982.  For this reason, the Board must deny the 
veteran's application to reopen the previously denied claim 
of service connection for arthritis.  Because the veteran has 
not satisfied the jurisdictional requirement of reopening the 
claim, the Board cannot proceed to an adjudication of the 
claim on the merits.  See Barnett, 83 F.3d at 1383-84.  


ORDER

New and material evidence having not been submitted, the 
previously denied claim of service connection for arthritis 
is not reopened.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 6 -


